Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-16-00653-CV

                                      Denise MUNOZ,
                                         Appellant

                                              v.

                                       Joel SALINAS,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-14-325
                        Honorable Ana Lisa Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED November 23, 2016.


                                               _________________________________
                                               Jason Pulliam, Justice